Title: To Alexander Hamilton from Adam Hoops [11 February 1799]
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            New York, February 11, 1799
          
          I had the honor to call on you to day to present the enclosed memorandum. The number of men now in quarters I know from the information of Capt Read, To whom I shewed the Statement after I had made it. It is I believe sufficiently correct to act upon.
          I am Sir with high Respect Yr. Mo Ob Sert
          
            A Hoops
          
          
            New York Monday afternoon
          
          General Hamilton
        